DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a tubular linear motor, comprising: a core that has a tubular yoke and a plurality of teeth which are annular and provided at intervals in an axial direction on an outer periphery of the yoke; and a field magnet that is tubular, into which the core is inserted movably in the axial direction, and having N poles and S poles alternately arranged in the axial direction, wherein an axial width of a yoke-side inner peripheral edge of the teeth is larger than an axial width of an outer peripheral edge of the teeth, and the teeth are shaped such that an axial width thereof is constant in a range extending from the outer peripheral edge to a midway point toward the inner peripheral edge, and the axial width, in a range extending to the inner peripheral edge from the midway point, becomes increasingly large toward the inner peripheral edge.
Claim 6 recites a tubular linear motor, comprising: a core that has a tubular yoke and a plurality of teeth which are annular and provided at intervals in an axial direction on an outer periphery of the yoke; and a field magnet that is tubular, into which the core is inserted movably in the axial direction, and having N poles and S poles alternately arranged in the axial direction, wherein an axial width of a yoke-side inner peripheral edge of the teeth is larger than an axial width of an outer peripheral edge of the teeth, and the teeth are shaped such that an axial width thereof is constant in a range extending from the outer peripheral edge to a midway point toward the inner peripheral edge, and the axial width, in a range extending to the inner peripheral edge from the midway point, becomes increasingly large toward the inner peripheral edge.
The reference of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K CHO whose telephone number is (571)272-3341. The examiner can normally be reached Monday-Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY K CHO/Examiner, Art Unit 2837                                                                                                                                                                                                        
/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837